Citation Nr: 1760369	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for right eye injury (to include scars)

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to November 1979.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from September 2013 rating decision of the VA Regional Office (RO) in Atlanta, Georgia, that awarded service connection for bilateral hearing loss with an evaluation of  0 percent and denied service connection for right eye injury (to include scars). 

The Veteran testified at a hearing before the undersigned by videoconference the RO in January 2017.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

In January 2017, the Veteran attended a Board Hearing.  He testified to worsening hearing loss symptoms.  In addition, he noted that he was attending a VA audiological examination later that month.  Records of this examination are not in the record.  Given the Veteran's assertion that his bilateral hearing loss has worsened, a remand is warranted for a new VA examination.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. §3.159 (2017)

Further, in August 2013, the Veteran attended a VA Disability Benefits Questionnaire Eye examination to determine the etiology of his ear disorder.  The examiner diagnosed dry eyes and punctate keratitis.  However, the examiner provided no opinion or rationale with regard to the aforementioned diagnoses.  The examiner did note that the Veteran "does not have loss of a visual field.  He had superior visual field defect caused by his upper eyelid."  This statement appears contradictory.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has also held that the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains, data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It must be clear from either the examiner's statements or the Board decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records, particularly those from January 2017 in regards to the audiological examination mentioned in the January 2017 Board Hearing

2. After obtaining all available records, obtain a medical opinion addressing the etiology of the Veteran's right eye disorder.

The claims file, to include a copy of this Remand, should be reviewed by the examiner. Upon review of the record, the examiner should address each of the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right eye disorder had its onset in, or is otherwise related to the Veteran's period of active duty service?

A complete rationale for any opinion expressed must be provided.  

3. After obtaining all available records, arrange for the Veteran to undergo VA audiology evaluation, by an appropriate professional, at a VA medical facility.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the audiologist/physician and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the audiologist should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.
All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided

4. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


